Citation Nr: 1747693	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO. 12-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for internal hemorrhoids.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2017, the Veteran provided testimony in a videoconference hearing before the undersigned Veterans Law Judge who noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to an increased initial disability rating for his service-connected internal hemorrhoids.

The Veteran contends that his internal hemorrhoids are worse than the disability rating currently assigned. The Veteran was last afforded a VA examination in July 2012 in order to establish the severity of his internal hemorrhoids. During the July 2017 Board hearing, the Veteran testified his internal hemorrhoids increased in severity and that he has a current diagnosis from VA of anemia. The Veteran also asked for consideration of a new VA examination. The Board agrees that a new examination is warranted.

Further, a February 2017 VA medical record reflects that the Veteran was concerned that his hemorrhoids were the source of his anemia. The physician stated that at the time it was very unlikely that the hemorrhoids were the source of the Veteran's anemia and recommended investigating other sources. The Veteran reported that a colonoscopy and an esophagogastroduodenoscopy (EGD) were performed six months prior at an OSH (outside hospital), specifically Parkview Hospital in Pueblo, CO. The physician noted that they did not have these records. The VA physician indicated that the last scope in their records was an EGD performed in 2014. A subsequent February 2017 VA medical record reflects that the colonoscopy report from Parkview Medical Center was received and that one copy was provided to a doctor for review and one was sent for scanning, however, there are no medical records from Parkview Medical Center associated with the claims file. Thus, an effort must be made to locate and associated any relevant medical records, VA between, with the Veteran's claims file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his internal hemorrhoid disability and claimed secondary-anemia, to include Parkview Hospital / Medical Center. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include records from Parkview Hospital / Medical Center in Pueblo, CO, should be obtained. Any negative response should be in writing and associated with the claims file

2. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected internal hemorrhoids.

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination. The examiner should identify and describe all current symptomatology, to include if anemia is associated with the Veteran's internal hemorrhoids. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's internal hemorrhoids.

3. After the above is complete, readjudicate the Veteran's claim for a higher evaluation for internal hemorrhoids. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

